UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 7, 2015 MUELLER INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Delaware 1-6770 25-0790410 (State or other (Commission File (IRS Employer jurisdiction of Number) Identification No.) incorporation) 8285 Tournament Drive Suite 150 Memphis, Tennessee (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (901) 753-3200 Registrant's Former Name or Address, if changed since last report: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On May 7, 2015, the Company held its Annual Meeting of Stockholders at which three proposals were voted upon.The results of the vote are as follows: Proposal 1 - Election of directors; the following persons were duly elected to serve, subject to the Company’s By-laws, as Directors of the Company until the next Annual Meeting, or until election and qualification of their successors: For Withheld Broker Non-Votes Gregory L. Christopher Paul J. Flaherty Gennaro J. Fulvio Gary S. Gladstein Scott J. Goldman John B. Hansen Terry Hermanson Proposal 2 – The Company’s stockholders approved the appointment of Ernst & Young LLP as the Company’s independent auditors for the fiscal year ending December 26, 2015: For Against Abstain Proposal 3 – The Company’s stockholders approved an advisory vote on the compensation of the Company’s named executive officers: For Against Abstain Broker Non-Votes Item 8.01 Other Events. On May 7, 2015, the Registrant issued a press release announcing that its Board of Directors has declared a regular quarterly dividend of 7.5 cents per share on its common stock.The dividend will be payable June15,2015, to shareholders of record on June1,2015.A copy of the press release announcing the payment and record dates is attached as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1Press release, dated May 7, 2015. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. MUELLER INDUSTRIES, INC. By: /s/ Gary C. Wilkerson Name: Gary C. Wilkerson Title: Vice President, General Counsel and Secretary Date: May 7, 2015 3 Exhibit Index Exhibit No. Description Press release, dated May 7, 2015.
